Citation Nr: 0634185	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  00-09 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection polyarthralgia, claimed 
as arthritis or joint pain.  

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
March 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision, which 
denied service connection for the aforementioned claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and her representative contend, in essence, that 
service connection is warranted for polyarthralgia, claimed 
as arthritis and joint pain, and asthma, based upon service 
incurrence.  The veteran maintains that she was injured in 
service during an automobile accident.  At that time, she 
injured both shoulders, knees, and her back and has continued 
to have joint pain since that time.  She asserts that she has 
asthma caused by chemical exposure in service.  She maintains 
that as a result of this chemical exposure to mustard gas, 
she is presently prescribed five different asthma 
medications.  

A review of the record reveals that the veteran's claims 
folder is a rebuilt folder.  Service medical records are not 
complete.  The veteran has asserted that she was hospitalized 
in the 97th General Hospital in December 1982 when she was in 
an automobile accident in the Army.  Her service medical 
records show that she was transferred from the 97th General 
Hospital, but a request for hospitalization reports for the 
97th General Hospital in Frankfurt, Germany was unsuccessful.  
As a result, since some of the veteran's service medical 
records to include the records from the 97th General Hospital 
can not be located, she should be informed of what types of 
alternate sources of evidence she can submit in connection 
with her claim when service medical records have been lost.  

Additionally, as to the veteran's claims for polyarthralgia 
and asthma, the veteran notes that she has been treated at 
Ft. Lee, Virginia for asthma and transferred to Walter Reed 
Army Medical Center (WRAMC) and Bethesda Naval Medical Center 
for her asthma.  She testified at her RO hearing in 
December 2005, that she was treated at WRAMC for her joint 
pain.  She also claims that she has been treated for asthma 
and polyarthralgia at the Washington, DC VA Medical Center 
(VAMC).  It appears from the record that she was treated at 
Ft. Lee, VA while in service in advanced training, but those 
records were not sought.  She was treated at WRAMC and 
Bethesda Naval Medical Center as a dependent.  These records 
were sought under the name of Marsena Mungin-Clark.  The 
veteran asserted during her hearing that her last name was 
Clark when she was treated in 1985 at the WRAMC and Bethesda 
Naval Medical Center.  The veteran should be asked to provide 
the period of time she received treatment in service for 
chemical exposure to mustard gas at Ft. Lewis, VA and those 
records should be sought and obtained, if possible.  As for 
the WRAMC and Bethesda Naval Medical Center records, those 
records should be sought under the last name of Clark only in 
an attempt to locate the dependent records.  The veteran 
should also be asked to indicate when she received treatment 
from the Washington, DC VAMC, and those records should be 
sought.  If the records can not be found, it should be so 
stated in the records.  

Since there is evidence that the veteran was in an automobile 
accident in service and continues to complain of joint pain, 
and since it is of record that she is presently being treated 
for asthma, she should be provided a VA examination for both 
claimed disorders, and an opinion should be provided as to 
whether either of the conditions is related to service.  



Accordingly, the case is REMANDED for the following action:

1.  A search should be made for the 
veteran's service medical records, 
specifically those records of the 
hospitalization in December 1982 from the 
97th General Hospital, Frankfurt, 
Germany, and Ft. Lee, VA, and if located, 
associated with the claims folder.  The 
veteran should provide the RO the time 
period when she was treated at Ft. Lee, 
VA.  The veteran should be informed that 
if her service medical records are not 
located, she may provide alternative 
types of evidence in lieu of her service 
medical records such as statements from 
former employers, supervisors, co-
workers, or acquaintances, or written 
opinions from private physicians or 
health care providers, and the like.  

2.  The veteran's medical records from 
March 1985 to December 1985 as a 
dependent of Richard L. Clark, should be 
sought at the WRAMC and the Bethesda 
Naval Medical Center.  These records 
should be sought under the name of 
Marsena Clark.  If the records are 
located, they should be associated with 
the claims folder.  If they are not 
located, the claims folder should so 
reflect that the attempt was 
unsuccessful.  

3.  The veteran should be contacted and 
asked to indicate when she was treated at 
the Washington, DC VAMC and for what 
disabilities.  Thereafter, those records 
should be sought and associated with the 
claims folder, if located.  If the 
records are not located, the claims 
folder should so reflect that the attempt 
was unsuccessful.  

4.  Upon completion of the requested 
development above, the veteran should 
undergo VA orthopedic and pulmonary 
examinations.  The records should be 
reviewed by the examiners prior to their 
examination of the veteran.  The 
orthopedic examiner should opine whether 
it is at least as likely as not that the 
veteran has polyarthralgia/arthritis of 
the joints as a result of her active duty 
service, including the automobile 
accident in service.  In addressing this 
question, the examiner should note the 
significance, if any, of the March 1984 
examination which showed that her 
musculoskeletal system was normal.  The 
examiner conducting the pulmonary 
examination should give an opinion as to 
whether it is as likely as not that the 
veteran has asthma which was incurred in 
service.  A complete rationale must be 
provided for all opinions rendered.  

5.  The RO should again review the 
claims, to include service connection for 
asthma due to mustard gas exposure.  If 
the decision is adverse to the veteran, 
she should be provided with an 
appropriate Supplemental Statement of the 
Case, and she should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




